Exhibit 10.2


PROMISSORY NOTE




$600,000.00                                                                                                    
May 6, 2010




FOR VALUE RECEIVED, the undersigned, Resource Energy, Inc (hereinafter referred
to as "Maker"), promises to pay to the order of Recovery Energy, Inc., a Nevada
corporation ("Payee"),  at 1515 Wynkoop Street, Denver, Colorado 80202, or at
such other place as Payee may from time to time designate in writing, the
principal sum of $600,000.00, or so much thereof as may be advanced by Payee and
remain unpaid from time to time (the "Indebtedness"), pursuant to the terms of
this Promissory Note (the "Note"), together with interest on such part advanced
by Payee, at the rate set forth below.
 
1. Interest.  Except as provided in Section 4, the principal amount of each
Advance shall bear interest at the rate of Prime + 1% per annum.  Interest shall
be computed on the basis of a 360 day year.


2. Payment.   Principal and interest payments are due quarterly.  Interest
payments will commence at the end of the first calendar quarter following the
date hereof.  Principal payments shall be paid in equal quarterly installments
starting twelve months after the date hereof and continuing over a period of two
years with a final maturity date three years from the date hereof.


3. Events of Default.  This Note shall be deemed in default upon the occurrence
of one or more of the following events:


(i) Maker's failure to make any payment on this Note when due and payable,
whether as scheduled, by acceleration or otherwise;
 
(ii) The filing by Maker or Guarantors of a voluntary petition in bankruptcy;
the commencement of a bankruptcy or insolvency proceeding by a third party
against Maker or Guarantors, as applicable (unless stayed or dismissed within 90
days); the filing by Maker or Guarantors of an assignment for the benefit of
creditors; or the attachment, execution or judicial seizure, whether by
enforcement of money judgment, writ or warrant of attachment or any other
process, of all or substantially all of the assets of Maker or Guarantors, as
applicable, which is not released within 60 days after such action.
 
4. Default Rate.  Upon the occurrence of an Event of Default (as hereinafter
defined), the Indebtedness shall bear interest thereafter at a rate of 15% per
annum.


5. Prepayment.  The whole or any portion of this Note may be prepaid at any
time, or from time to time, without penalty or premium.


6. Acceleration.  Upon the occurrence of any event of default, provided the same
shall not have been cured within 30 days after written notice thereof to Maker,
Payee may, at its option, accelerate the maturity of this Note, in which case
the unpaid Indebtedness shall become immediately due and payable without demand
or notice.


 
1

--------------------------------------------------------------------------------

 
 
7. Limitation of Interest.  In no event shall the amount of interest due or
payable hereunder exceed the maximum rate of interest allowed by applicable law,
as amended from time to time, and in the event any such payment is paid by Maker
or received by Payee, then such excess sum shall be credited as a payment
towards the unpaid Indebtedness, unless Maker shall notify Payee in writing that
Maker elects to have such excess sum returned to it forthwith.


8. Extension of Time.  No extension of time for payment of all or any part of
the Indebtedness owing hereunder at any time shall affect the liability of
Maker, and no such extension shall constitute a waiver of Maker's obligation to
make subsequent timely payments, nor shall any such extension be deemed to
constitute a consent to any other late payment.


9. Demand Waived.  Demand, presentment for payment, notice of non-payment,
notice of protest, and protest of this Note are hereby expressly waived by
Maker.


10. Cost of Collection.  If this Note is not paid when due, Maker agrees to pay
all costs of collection, including reasonable attorneys' fees for legal
services, including services rendered on appeal and services rendered in
connection with any bankruptcy proceeding, along with all costs of collection.


11. Governing Law; Jurisdiction.  This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the laws of
the State of Colorado, without giving effect to provisions thereof regarding
conflict of laws.  Maker further agrees that the terms of this Note may be
enforced in any court or competent jurisdiction in the State of Colorado, and
Maker does hereby submit to the jurisdiction of such court regardless of its
residence or where this Note or any endorsement thereof may be executed.


12. Non-waiver.  A waiver by Payee or a failure to enforce any covenant or
condition of this Note or to declare any default hereunder or thereunder shall
not operate as a waiver of any subsequent default or affect the right of Payee
to exercise any right or remedy not expressly waived in writing.


13. Notices.  All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (i) upon delivery, if delivered by hand, (ii) one
business after the business of deposit for overnight delivery with Federal
Express or similar overnight courier, freight prepaid, or (iii) the day of
delivery by facsimile transmission with oral confirmation of receipt, if
deliverable by facsimile transmission and shall be addressed as set forth below,
or at such other address as such party may designate by five days' advance
written notice to the other parties hereto.
 
 
2

--------------------------------------------------------------------------------

 


If to Payee:
    Recovery Energy, Inc.
 
                1515 Wynkoop Street
 
    Denver, Colorado 80202
 
    Attention: Jeffrey A. Beunier
       
with a copy to (which shall not constitute notice):
   
    Brownstein Hyatt Farber Schreck, LLP
 
    410 17th Street, 22nd Floor
 
    Denver, Colorado 80202
 
    Attention: Jeff Knetsch
 
    Fax: 303-223-1111
       
If to Maker:
       
Resource Energy, Inc
Attn: Mathew Jennings
 
       



14. Time is of the Essence.  Time is of the essence of this Note and each and
every term and provision hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed by the undersigned as of the
date first set forth above.




 

   MAKER        Resource Energy, Inc         /s/ Matthew Jennings       Name:   
Matthew Jennings    Title:      Chairman of the board        

 
:


 






                                                     
 
 









 
4

--------------------------------------------------------------------------------

 
